Los apelantes, en sn carácter de herederos de su difunto hijo Manuel Pérez Castro, establecieron demanda para que se declararan nulos o rescindidos ciertos documentos nota-riales e inscripciones en el registro de la propiedad en tanto afectan a los intereses de los demandantes en ciertos bienes inmuebles adquiridos durante el matrimonio por la esposa de dicho hijo y vendidos después de su muerte por la viuda como bienes privativos de ella. /
La reclamación de los' demandantes surge de una escri-tura otorgada por Rigoberto Alvarez en la cual éste tras-pasó a su hermana la esposa de Manuel Pérez Castro un condominio de una mitad en una casa y solar por la suma de $100 que se confesó recibida con anterioridad al otorga-miento. Al mismo tiempo Josefa traspasó a Rigoberto un condominio igual de una mitad en otra casa y solar por una consideración semejante de $100; que se dice fueron recibi-dos antes del otorgamiento.
La prueba tiende a demostrar que el notario adoptó el método de traspasos recíprocos antes indicados como el me-dio más simple de llegar a tal resultado no siendo en cada caso la verdadera consideración los $100 expresados, sino el traspaso recíproco de un derecho similar en otra- propie-dad de aproximado valor.
La corte inferior desestimó la demanda al parecer por haberse probado que los $100 pagados al hermano eran los mismos $100 recibidos de él por la hermana como producto del traspaso simultáneo de lo que en verdad era propiedad privativa de ella.
No encontrando error que requiera la revocación, el Tribunal Supremo confirmó la sentencia apelada.
*1037El Juez Asociado Se. Hutchison, emitió la opinión del tribunal.